 

Cag

May 19, 202

The Honorab|

RE: Repilad
BOP Reg. Na
Docket # 2:1

Dear Judge N

It is with sad
Number 058
Baldwin, Mic

Mr. Repilada
sentenced in
years supervi
projected rel¢

On May 18,

Martinez,

phigan.

te 2:18-cr-00063-RSM

le Ritardo S. Martinez

> Martinez, Felix
b. 05882-000
BCR00063RSM-001

Document 38 Filed 05/26/20 Page 1 of 2

————— FILED
——_———LOGED
———-—— RECEIVED

MAY 2

6 2020

AT SEATTLE

CLERK Us, Dis
WESTERN DISTRICT

TRICT coy
OF WASHINGTON
DEPUTY

67 years of age. His preliminary cause of death is cardiac arrest.

If I can be o
me at (231) §

Donald Eme
Facility Adm

om

—_——

76-4901.

rson
Mnistrator

 

SBU

(SENSITIVE BUT UNCLASSIFIED)

GeC@®

Secure Services™

North Lake
Correctional Facility
1805 West 32nd Street

Baldwin, Michigan 49304

TEL: 231-876-4900
Fax: 231-876-4300
Wwww.geogroup.com

ness that I advise you of the death of Inmate Felix Repilado Martinez, BOP Register
82-000, a federal inmate confined at the Northlake Correctional Facility located in

Martinez arrived at Northlake Correctional Facility on March 31, 2020. He was
the Western District of Washington on June 7, 2019, to a 78-month term with 4
sion for possession of crack cocaine with felon in possess of a firearm. He had a
base date of September 21, 2023. Mr. Repilado Martinez was a citizen of Cuba.

2020 Mr. Repilado Martinez passed away. He was born on March 5, 1953 and was

f further assistance or you require additional information, please feel free to contact
PE Lereeea babar fleege fa tpeoefloc telly PERCE to FEE

Asn

rh !

I IASG ym [AVIS
7, a aon

ley Mees Mbigege ee eS

AS FACMBAD QOL.
23U HPPla\ S PPP") P\Sprouoy) 8U\

beSO 2591 TooOO oFeD PTOd

f-00063-RSM Document 38 Filed 05/26/20 Page 2 ¢

028 bh iW I LIMMPLOgy

+3 pulse M Gar\
eee EGA 1 129 III ITD SHIT] UPON

 
